Citation Nr: 0400782	
Decision Date: 01/09/04    Archive Date: 01/22/04

DOCKET NO.  03-04 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 1, 2002 
for the award of service connection for inflammatory bowel 
disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from November 1990 to July 
1991.

This case comes before the Board of Veterans Appeals (Board) 
on appeal from a July 2002 rating decision by the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for inflammatory bowel disease, and assigned a 
March 1, 2002 effective date of award.


FINDING OF FACT

The only basis for an award of service connection for 
irritable bowel disease in this case is pursuant to the 
amendments to 38 U.S.C.A. § 1117 by the Veterans Education 
and Benefits Expansion Act of 2001 which became effective on 
March 1, 2002.


CONCLUSION OF LAW

The criteria for an effective date prior to March 1, 2002 for 
the award of service connection for irritable bowel disease 
have not been met. 38 U.S.C.A. §§ 1110, 1117, 5107 (West 
1991); 38 C.F.R. § 3.317 (2000); Veterans Education and 
Benefits Expansion Act of 2001, HR 1291, 107 Pub. L. 103, 115 
Stat. 976; 38 U.S.C.A. §§ 1110, 1117, 5107, 5110(g) (West 
2002); 38 C.F.R. §§ 3.114(a), 3.317 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to an effective date 
earlier than March 1, 2002 for the award of service 
connection for inflammatory bowel disease.  In his VA Form 9 
filing received in February 2003, he voiced his argument in 
support of his claim as follows:

I feel I should be granted an earlier 
effective date for inflammatory bowel disease.  
I feel I was originally misdiagnosed as having 
Crohn's Disease when actually I should have 
been diagnosed with inflammatory bowel disease 
because the symptomatology is the same.  Also, 
when my symptoms began back in 1994 or 1995 I 
did have undiagnosed illness, I feel if I was 
presumptive in March 1, 2002, that I should be 
presumptive for irritable bowel disease back 
to 1994 or 1995 because the symptoms are the 
same.

The veteran served on active duty from November 1990 to July 
1991.  His service medical records are negative for symptoms 
or diagnosis of any gastrointestinal disorder.  On his 
Southwest Asia Demobilization/Redeployment Medical Evaluation 
dated April 26, 1991, he denied the question as to "[d]o you 
have stomach or belly pain, nausea, diarrhea, or bloody bowel 
movements."  His redeployment examination the next month 
reflected his denial of "[s]tomach, liver, or intestinal 
trouble."  His Desert Shield/Storm Out Processing Check List 
(AR 40-66), dated June 12, 1991, reflected his report of 
being deployed in Saudi Arabia from January 31, 1991 to June 
9, 1991.  For the period of his deployment, he specifically 
denied symptoms of "[d]iarrhea and/or vomiting."  His 
physical examination at that time was negative for notation 
of symptoms or diagnosis of any gastrointestinal disorder.

Post-service, the veteran first reported symptoms of 
intermittent diarrhea since 1991 on his July 1994 systemic 
conditions examination.  A barium examination at that time 
resulted in impressions of irregularity of the mucosal 
examination of the sigmoid colon possibly indicative of 
inflammatory disease such as colitis, and pre-diverticular 
disease.  His VA clinic records include an Operation Desert 
Shield Storm Questionnaire, dated August 1994, wherein he 
claimed the onset of "[a]bdominal pain, diarrhea, bloating" 
in "Jan 92."  He was given a formal diagnosis of Crohn's 
Disease of the terminal ileum in April 1995.  His subsequent 
VA clinic records also refer to a diagnosis of irritable 
bowel disease.  A March 2002 progress note from James A. 
Swenson, M.D., reflected an impression that the veteran 
manifested irritable bowel syndrome rather than Crohn's 
disease.

By means of a VA Form 21-4138 filing received on August 31, 
2000, the veteran filed a formal claim for service connection 
for Crohn's disease, bowel disease and undiagnosed illness 
due to his service in the Persian Gulf War.  In December 
2000, he submitted lay statements from his Supervisor during 
Desert Storm who attested to the veteran's bouts of diarrhea, 
sore joints and malaise during his deployment in the Persian 
Gulf.  These observations were attested to by another lay 
statement from a servicemate.  A statement from the veteran's 
parents recalled his symptoms of stomach cramps, night sweats 
and diarrhea since the time of his return from Saudi Arabia.

Thereafter, the veteran's VA clinical records reflect an 
assessment that his laboratory evaluations were not fully 
diagnostic for Crohn's disease, and he was given an 
assessment of inflammatory bowel disease.  There is no 
competent evidence of record that the veteran's current 
gastrointestinal disorder, diagnosed as both inflammatory 
bowel disease and irritable bowel syndrome, is associated 
with event(s) in service.

By means of a rating decision dated July 2002, the RO granted 
service connection for inflammatory bowel disease pursuant to 
the expanded definition of "qualifying chronic 
disabilities" of Public Law 107-103.  The RO also cited the 
provisions of 38 C.F.R. § 3.114(a)(3) for its conclusion that 
March 1, 2002 was the date that the expanded definition of 
"qualifying chronic disabilities" became effective by law.  
The RO also denied a claim for service connection for Crohn's 
disease.

The method for determining the effective date of award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  The veteran filed his claim for service 
connection for bowel disease on August 31, 2000.  As this 
claim was filed greater than one-year following his 
separation from service, the date of entitlement to an award 
of service connection is the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2003).  

At the time the veteran filed his service connection claim, 
the law in effect allowed service connection for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty, 
during a periods of active wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).  The claimant bore the burden to present 
and support a claim of benefits.  38 U.S.C.A. § 5107(a) (West 
1991).  When there was an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA was required to give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 1991).

The law also included special provisions for compensation for 
certain disabilities due to undiagnosed illnesses related to 
service in the Persian Gulf during the Persian Gulf War.  
38 C.F.R. § 3.317 (2003).  In pertinent part, the signs and 
symptoms of which may have been manifestations of undiagnosed 
illness included gastrointestinal signs and symptoms.  
38 C.F.R. § 3.317(b)(1)(10) (2000).  The law was clear, 
however, that such signs or symptoms would not be 
attributable to undiagnosed illness where attributable to a 
"known clinical diagnosis."  38 C.F.R. § 3.317(a)(1)(ii) 
(2000).  This did not preclude, however, a known clinical 
diagnosis as being service connected under the governing 
provisions of 38 U.S.C.A. § 1110.  See Combee v. Principi, 34 
F.3d 1039, 1043 (1994).

The evidence of record at the date of filing and to date 
includes clinical diagnoses of irritable bowel disease and 
irritable bowel syndrome for the veteran's manifestations of 
intermittent diarrhea and stomach discomfort.  As a matter of 
law, the veteran is not entitled to service connection under 
the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.117 
that were in effect at the time he filed his claim.  See 
VAOGCPREC 4-99 (May 3, 1999) withdrawn by Memorandum November 
28, 2000 due to enactment of Veterans Claims Assistance Act 
of 2000 (VCAA).  The evidence also includes irreconcilably 
conflicting statements by the veteran as to whether he 
manifested symptoms of diarrhea and/or irritable bowel 
disease in service, and there is no competent evidence that 
his gastrointestinal symptoms are associated with events 
during service.  Thus, he does not meet his burden of proving 
a service connection claim under the general provisions of 
38 U.S.C.A. § 1110.

In December 2001, the provisions of 38 U.S.C.A. § 1117 were 
substantially amended pursuant to the Veterans Education and 
Benefits Expansion Act of 2001, HR 1291 §202, 107 Pub. L. 
103, 115 Stat. 976 (Act).  In addition to continuing 
authorization to service connect an undiagnosed illness, this 
Act includes an authorization to service connect "medically 
unexplained multisymptom illness (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome)."  115 
Stat. 989, as codified at 38 U.S.C.A. § 1117(a)(2)(B) (West 
2002).  The Act also mandated that the "amendments made by 
subsections (a) and (b) shall take effect on March 1, 
2002)."

The only basis for an award of service connection for 
irritable bowel disease in this case is pursuant to the 
amendments to 38 U.S.C.A. § 1117 by the Veterans Education 
and Benefits Expansion Act of 2001.  These amendments became 
effective on March 1, 2002 which is the effective date of 
award assigned by the RO.  Where compensation is awarded 
pursuant to any Act or administrative issue, the effective 
date of such award shall be fixed in accordance with the 
facts found but shall not be earlier than the effective date 
of the Act or administrative issue.  38 U.S.C.A. § 5110(g) 
(West 2002); 38 C.F.R. § 3.114(a) (2003) (emphasis added).  
As a matter of law, the Board cannot assign an effective date 
of award other than that authorized by law.  See OPM v. 
Richmond, 496 U.S. 414, 416, 110 L. Ed. 2d 387, 110 S. Ct. 
2465 (1990) ("payments of money from the Federal Treasury 
are limited to those authorized by statute").  The claim for 
an effective date earlier than March 1, 2002 for award of 
service connection for irritable bowel disease is denied.  

In so holding, the Board notes that the veteran was provided 
an RO advisement in March 2001 of the types of evidence 
necessary to substantiate a service connection claim for 
undiagnosed illness as well as the relative duties on the 
part of VA and the veteran in developing his claim.  A 
December 2002 Statement of the Case (SOC) advised the veteran 
of the law and regulation pertaining to assigning an 
effective date of award, and the Reasons and Basis for 
denying the claim.  As indicated above, the claim was decided 
on the basis that the law, and not the facts, controlled the 
disposition of the claim.  In such cases, the provisions of 
the Veterans Claims Assistance Act of 2000, codified at 
38 U.S.C.A. §§ 5102, 5103 and 5103A, are not for application.  
See Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal where the law, and not the underlying facts 
or development of facts, is dispositive of the matter).  In 
any event, the veteran has been afforded the benefits of the 
VCAA in this case.


ORDER

The claim for an effective date earlier than March 1, 2002 
for award of service connection for irritable bowel disease 
is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



